OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

              OFFICIAL BUSINESS
             STATE OF TEXAS             1US                    2   *-*# *   &5^&£TAL*£i¥&'i3&tvren
                                                                                       ' PITNEV BOWES
             PENALTY FOR . .:            o
                                             o   ,.


 12/12/2014 pWVATE USE K
                                                               02 1M
                                                               0004279596
                                                                                       $ 00.26s
                                                                                        DEC18 2014
 TOBIN, TIMOTHY         Tr. Ct.*No. D?l?DC^f          RAILED FROM ^r0855861o1
 On this day, the application forr11 07 Writ of Habeas Corpus has been, received
 and presented to the Court.       x _^-              .-
                                       "*'•"'                                  Abel Acosta, Clerk
                               TIMOTHY TOBIN
                               TRAVIS CO. CORR. CEN. TDC #1434635
                               3614 BILL PRICE RD.              UTF
                               DELVALLE, TX 78617




'N3B   7S617                    hlMlHlui''lllllllilMllllIMHl'l,'lMMlhnl'Ml,lNl'IT